Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: XM Canada Reports 19 Per Cent Subscriber Growth and Strong First Quarter 2010 Results Double digit subscriber and revenue growth demonstrate the stability of subscription-based platform See below for details of XM Canada's annual meeting on January 19 TORONTO, Jan. 15 /CNW/ - Canadian Satellite Radio Holdings Inc., parent company of XM Canada ("CSR" or the "Company") (TSX: XSR), Canada's leading provider of audio entertainment and information services, today released its financial results for the first quarter ended November 30, 2009. << First Quarter 2010 Financial Highlights Three months ended November 30, 2009 vs. three months ended November 30, - Revenue grew by 10 per cent to $13.7 million from $12.5 million, marking the 17th consecutive quarter of revenue growth - Increased self-paying subscribers by 19 per cent to 391,600 from 329,300 - Adjusted operating loss decreased by 66 per cent to $1.0 million from $2.9 million - Net loss decreased by $29.8 million to $1.7 million from $31.5 million, in part through a foreign exchange change of $20.4 million and a gain of $7.1 million through debt repurchase - Purchased US$9.0 million of high yield senior secured debt for US$1.1 million cash and US$2.1 million of new unsecured debt for a net reduction of debt of US$6.9 million >> "XM Canada is in a very good position," said Michael Moskowitz, President and Chief Executive Officer. "We have consistently grown our revenue, increased subscribers and improved our overall operations. We have a strong foothold in the auto industry where we can grow our presence as auto sales increase, especially in Canada. The introduction of a number of new products and services is attracting customers online and on the go. We are on track to improve our financial performance, but should we see additional improvements in the auto industry or general economy, our financial performance could greatly benefit." << Recent Business Highlights - Expanded the platform of applications and services for wireless devices with the introduction of XM online+, which offers iPhone(R) and iPod touch(R) users an easy and portable way to experience XM programming anywhere, anytime. XM intends to introduce additional mobile applications and products throughout 2010 - Introduced the XM SkyDock(TM) to the Canadian market, bringing live satellite radio entertainment to millions of iPod touch(R) and iPhone(R) users in their cars - Improved programming in partnership with the NHL. 'Power Play', a new segment on NHL Home Ice, is broadcast live from Wayne Gretzky's restaurant in Toronto and simulcast on the NHL TV network to over 20 million households throughout North America and on XM in Canada and Sirius XM in the U.S. - Surveyed growing subscriber base which showed customer satisfaction exceeded 90 per cent >> Financial Performance Revenue increased 10%, to $13.7 million from $12.5 million for the first quarter of 2010 and 2009, respectively. The increase was attributable to the Company's growing subscriber base. Average Monthly Subscription Revenue per Subscriber (ARPU) was $11.26 and $11.94 for the first quarters of 2010 and 2009, respectively. ARPU declined in the first quarter of 2010 compared to the first quarter of 2009 due to a significant increase in Automotive self-paying subscribers which have a lower ARPU and to promotional discounts offered to consumers to encourage adoption of multi-year plans and increase retention. Adjusted Operating Profit (Loss) improved to a loss of only ($1.0 million) from a loss of ($2.9 million) for the first quarter of 2010 and 2009.
